        Case 1:18-cr-10450-MLW Document 571 Filed 02/03/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



       UNITED STATES OF AMERICA


       v.                                                   Case No. 18-cr-10450



       DJAVIER DUGGINS


  ASSENTED TO MOTION TO MODIFY BRIEFING SCHEDULE TO RESPOND TO
                        COURT ORDER #566

       Now comes the Defendant, Djavier Duggins (“Duggins”) and hereby requests this Court

to modify the briefing schedule to respond to court order #566 as follows, and it only amends

paragraph “1” of Court Order #566.

       “The parties shall, by February 8, 2021, file memoranda addressing whether Salvador
        Gutierrez’s statements to CW-13 are admissible pursuant to Fed. R. Evid. 804 (b)(3).”

       The Defendant has undertaken attempting to respond to the Court’s inquiry, and he

believes the response requires analysis of a constitutional dimension, and therefore more time is

needed. All other deadlines shall remain the same. The parties have been consulted (with the

exception of counsel for Gutierrez) as the undersigned does not believe the order applies to him,

but all the other parties (including the Government) have posed no objection to the request.

                                                            Respectfully Submitted,
                                                            DJAVIER DUGGINS
                                                            By his Attorney,

                                                            /s/ Gordon W. Spencer_____
                                                            Gordon W. Spencer, Esq.
                                                            BBO #630488
                                                            945 Concord Street
                                                            Framingham, MA 01701
February 3, 2021                                            (508) 231-4822
         Case 1:18-cr-10450-MLW Document 571 Filed 02/03/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Gordon W. Spencer, hereby certify that a true and correct copy of this document filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) on February 3, 2021.

                                      /s/ Gordon W. Spencer
